Case 2:20-cv-00281-JRG Document 135-8 Filed 04/21/21 Page 1 of 5 PageID #: 5907




                        HAWKINSON
                           EXHIBIT G
Case 2:20-cv-00281-JRG Document 135-8 Filed 04/21/21 Page 2 of 5 PageID #: 5908


  Network Working Group                                C. Perkins, Editor
  Request for Comments: 2002                                          IBM
  Category: Standards Track                                  October 1996

                            IP Mobility Support

  Status of this Memo

     This document specifies an Internet standards track protocol for the
     Internet community, and requests discussion and suggestions for
     improvements. Please refer to the current edition of the "Internet
     Official Protocol Standards" (STD 1) for the standardization state
     and status of this protocol. Distribution of this memo is unlimited.

  Abstract

     This document specifies protocol enhancements that allow transparent
     routing of IP datagrams to mobile nodes in the Internet. Each mobile
     node is always identified by its home address, regardless of its
     current point of attachment to the Internet. While situated away
     from its home, a mobile node is also associated with a care-of
     address, which provides information about its current point of
     attachment to the Internet. The protocol provides for registering
     the care-of address with a home agent. The home agent sends
     datagrams destined for the mobile node through a tunnel to the care-
     of address. After arriving at the end of the tunnel, each datagram
     is then delivered to the mobile node.

  Table of Contents

   1. Introduction                                                                 3
       1.1. Protocol Requirements . . . . . . . . . . . . .   .   .   .   .   .    3
       1.2. Goals . . . . . . . . . . . . . . . . . . . . .   .   .   .   .   .    4
       1.3. Assumptions . . . . . . . . . . . . . . . . . .   .   .   .   .   .    4
       1.4. Applicability . . . . . . . . . . . . . . . . .   .   .   .   .   .    4
       1.5. New Architectural Entities . . . . . . . . . .    .   .   .   .   .    5
       1.6. Terminology . . . . . . . . . . . . . . . . . .   .   .   .   .   .    6
       1.7. Protocol Overview . . . . . . . . . . . . . . .   .   .   .   .   .    8
       1.8. Specification Language . . . . . . . . . . . .    .   .   .   .   .   11
       1.9. Message Format and Protocol Extensibility . . .   .   .   .   .   .   12
   2. Agent Discovery                                                             14
       2.1. Agent Advertisement . . . . . . . . . . . . . .   .   .   .   .   .   14
             2.1.1. Mobility Agent Advertisement Extension    .   .   .   .   .   16
             2.1.2. Prefix-Lengths Extension . . . . . . .    .   .   .   .   .   18
             2.1.3. One-byte Padding Extension . . . . . .    .   .   .   .   .   19
       2.2. Agent Solicitation . . . . . . . . . . . . . .    .   .   .   .   .   19
       2.3. Foreign Agent and Home Agent Considerations . .   .   .   .   .   .   19
             2.3.1. Advertised Router Addresses . . . . . .   .   .   .   .   .   20



  Perkins                      Standards Track                            [Page 1]
Case 2:20-cv-00281-JRG Document 135-8 Filed 04/21/21 Page 3 of 5 PageID #: 5909



  RFC 2002                    IP Mobility Support                 October 1996


               2.3.2. Sequence Numbers and Rollover Handling .    .   .   .   .   21
         2.4. Mobile Node Considerations . . . . . . . . . . .    .   .   .   .   21
               2.4.1. Registration Required . . . . . . . . . .   .   .   .   .   22
               2.4.2. Move Detection . . . . . . . . . . . . .    .   .   .   .   22
               2.4.3. Returning Home . . . . . . . . . . . . .    .   .   .   .   24
               2.4.4. Sequence Numbers and Rollover Handling .    .   .   .   .   24
   3.   Registration                                                              24
         3.1. Registration Overview . . . . . . . . . . . . . .   .   .   .   .   25
         3.2. Authentication . . . . . . . . . . . . . . . . .    .   .   .   .   26
         3.3. Registration Request . . . . . . . . . . . . . .    .   .   .   .   26
         3.4. Registration Reply . . . . . . . . . . . . . . .    .   .   .   .   29
         3.5. Registration Extensions . . . . . . . . . . . . .   .   .   .   .   32
               3.5.1. Computing Authentication Extension Values   .   .   .   .   32
               3.5.2. Mobile-Home Authentication Extension . .    .   .   .   .   33
               3.5.3. Mobile-Foreign Authentication Extension .   .   .   .   .   33
               3.5.4. Foreign-Home Authentication Extension . .   .   .   .   .   34
         3.6. Mobile Node Considerations . . . . . . . . . . .    .   .   .   .   34
               3.6.1. Sending Registration Requests . . . . . .   .   .   .   .   36
               3.6.2. Receiving Registration Replies . . . . .    .   .   .   .   40
               3.6.3. Registration Retransmission . . . . . . .   .   .   .   .   42
         3.7. Foreign Agent Considerations . . . . . . . . . .    .   .   .   .   43
               3.7.1. Configuration and Registration Tables . .   .   .   .   .   44
               3.7.2. Receiving Registration Requests . . . . .   .   .   .   .   44
               3.7.3. Receiving Registration Replies . . . . .    .   .   .   .   47
         3.8. Home Agent Considerations . . . . . . . . . . . .   .   .   .   .   49
               3.8.1. Configuration and Registration Tables . .   .   .   .   .   49
               3.8.2. Receiving Registration Requests . . . . .   .   .   .   .   49
               3.8.3. Sending Registration Replies . . . . . .    .   .   .   .   53
   4.   Routing Considerations                                                    55
         4.1. Encapsulation Types . . . . . . . . . . . . . . .   .   .   .   .   56
         4.2. Unicast Datagram Routing . . . . . . . . . . . .    .   .   .   .   56
               4.2.1. Mobile Node Considerations . . . . . . .    .   .   .   .   56
               4.2.2. Foreign Agent Considerations . . . . . .    .   .   .   .   57
               4.2.3. Home Agent Considerations . . . . . . . .   .   .   .   .   58
         4.3. Broadcast Datagrams . . . . . . . . . . . . . . .   .   .   .   .   59
         4.4. Multicast Datagram Routing . . . . . . . . . . .    .   .   .   .   60
         4.5. Mobile Routers . . . . . . . . . . . . . . . . .    .   .   .   .   61
         4.6. ARP, Proxy ARP, and Gratuitous ARP . . . . . . .    .   .   .   .   62
   5.   Security Considerations                                                   66
         5.1. Message Authentication Codes . . . . . . . . . .    .   .   .   .   66
         5.2. Areas of Security Concern in this Protocol . . .    .   .   .   .   66
         5.3. Key Management . . . . . . . . . . . . . . . . .    .   .   .   .   67
         5.4. Picking Good Random Numbers . . . . . . . . . . .   .   .   .   .   67
         5.5. Privacy . . . . . . . . . . . . . . . . . . . . .   .   .   .   .   67
         5.6. Replay Protection for Registration Requests . . .   .   .   .   .   68
               5.6.1. Replay Protection using Timestamps . . .    .   .   .   .   68
               5.6.2. Replay Protection using Nonces . . . . .    .   .   .   .   69
   6.   Acknowledgments                                                           71



  Perkins                      Standards Track                            [Page 2]
Case 2:20-cv-00281-JRG Document 135-8 Filed 04/21/21 Page 4 of 5 PageID #: 5910



  RFC 2002                     IP Mobility Support              October 1996


   A. Patent Issues                                                        72
       A.1. IBM Patent #5,159,592 . . . . . . . . . . . . . .   . . . .    72
       A.2. IBM Patent #5,148,479 . . . . . . . . . . . . . .   . . . .    72
   B. Link-Layer Considerations                                            73
   C. TCP Considerations                                                   73
       C.1. TCP Timers . . . . . . . . . . . . . . . . . . .    . . . .    73
       C.2. TCP Congestion Management . . . . . . . . . . . .   . . . .    73
   D. Example Scenarios                                                    74
       D.1. Registering with a Foreign Agent Care-of Address    . . . .    74
       D.2. Registering with a Co-Located Care-of Address . .   . . . .    75
       D.3. Deregistration . . . . . . . . . . . . . . . . .    . . . .    76
   E. Applicability of Prefix Lengths Extension                            76
  Editor’s Address                                                         79

  1. Introduction

     IP version 4 assumes that a node’s IP address uniquely identifies the
     node’s point of attachment to the Internet. Therefore, a node must
     be located on the network indicated by its IP address in order to
     receive datagrams destined to it; otherwise, datagrams destined to
     the node would be undeliverable. For a node to change its point of
     attachment without losing its ability to communicate, currently one
     of the two following mechanisms must typically be employed:

        a)   the node must change its IP address whenever it changes its
             point of attachment, or

        b)   host-specific routes must be propagated throughout much of
             the Internet routing fabric.

     Both of these alternatives are often unacceptable. The first makes
     it impossible for a node to maintain transport and higher-layer
     connections when the node changes location. The second has obvious
     and severe scaling problems, especially relevant considering the
     explosive growth in sales of notebook (mobile) computers.

     A new, scalable, mechanism is required for accommodating node
     mobility within the Internet. This document defines such a
     mechanism, which enables nodes to change their point of attachment to
     the Internet without changing their IP address.

  1.1. Protocol Requirements

     A mobile node must be able to communicate with other nodes after
     changing its link-layer point of attachment to the Internet, yet
     without changing its IP address.




  Perkins                       Standards Track                    [Page 3]
Case 2:20-cv-00281-JRG Document 135-8 Filed 04/21/21 Page 5 of 5 PageID #: 5911



  RFC 2002                  IP Mobility Support              October 1996


     It does, however, place additional burden on the IPv4 address space
     because it requires a pool of addresses within the foreign network to
     be made available to visiting mobile nodes. It is difficult to
     efficiently maintain pools of addresses for each subnet that may
     permit mobile nodes to visit.

     It is important to understand the distinction between the care-of
     address and the foreign agent functions. The care-of address is
     simply the endpoint of the tunnel. It might indeed be an address of
     a foreign agent (a foreign agent care-of address), but it might
     instead be an address temporarily acquired by the mobile node (a co-
     located care-of address). A foreign agent, on the other hand, is a
     mobility agent that provides services to mobile nodes. See Sections
     3.7 and 4.2.2 for additional details.

     A home agent MUST be able to attract and intercept datagrams that are
     destined to the home address of any of its registered mobile nodes.
     Using the proxy and gratuitous ARP mechanisms described in Section
     4.6, this requirement can be satisfied if the home agent has a
     network interface on the link indicated by the mobile node’s home
     address. Other placements of the home agent relative to the mobile
     node’s home location MAY also be possible using other mechanisms for
     intercepting datagrams destined to the mobile node’s home address.
     Such placements are beyond the scope of this document.

     Similarly, a mobile node and a prospective or current foreign agent
     MUST be able to exchange datagrams without relying on standard IP
     routing mechanisms; that is, those mechanisms which make forwarding
     decisions based upon the network-prefix of the destination address in
     the IP header. This requirement can be satisfied if the foreign
     agent and the visiting mobile node have an interface on the same
     link. In this case, the mobile node and foreign agent simply bypass
     their normal IP routing mechanism when sending datagrams to each
     other, addressing the underlying link-layer packets to their
     respective link-layer addresses. Other placements of the foreign
     agent relative to the mobile node MAY also be possible using other
     mechanisms to exchange datagrams between these nodes, but such
     placements are beyond the scope of this document.

     If a mobile node is using a co-located care-of address (as described
     in (b) above), the mobile node MUST be located on the link identified
     by the network prefix of this care-of address. Otherwise, datagrams
     destined to the care-of address would be undeliverable.

     For example, the figure below illustrates the routing of datagrams to
     and from a mobile node away from home, once the mobile node has
     registered with its home agent. In the figure below, the mobile node
     is using a foreign agent care-of address:



  Perkins                     Standards Track                    [Page 10]
